Opinion filed September 20, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00133-CV
                                             ___________

                    IN THE INTEREST OF S.T.K., A CHILD

                   On Appeal from the 1st Multicounty Court at Law
                                Fisher County, Texas
                        Trial Court Cause No. DC-2017-0011


                           MEMORANDUM OPINION
        Appellant, the father of S.T.K., has filed in this court a motion to dismiss his
appeal. In the motion, Appellant asserts that reversal of the trial court’s judgment
would be unlikely and that he, instead, desires to proceed in the trial court with
another motion to modify. He prays that this court dismiss his appeal. See TEX. R.
APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


September 20, 2018                                                          PER CURIAM
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.